DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11: “The medical device of claim 1,:” in line 1 of this claim contains an additional punctuation. It is suggested that either the comma or colon after this line be removed.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "t" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 depends on claim 2, where “a first instrument guideway is formed in a surface of a first radial wall”. Claim 1, which claim 2 depends on, does not have any basis for guideways. The phrase “the or each guideway” is indefinite because multiple guideways have not been introduced in these claims and because the claim does not make any distinction between types of guideways. It is unclear whether the claim is referring to an instrument guideway or not. It is recommended that the claims be amended so that multiple guideways have antecedent basis in the claims (such as by removing “or each” in claim 10 or making the claim dependent upon claim 4 instead) and so that line 1 reads “wherein each instrument guideway” instead.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. (WO 2011/00125 A1).
With respect to claim 1, Cooper et al. discloses a medical device (see Fig. 1) comprising: an instrument guide (200 in Figs. 6-7) comprising a tube (200), a solid core (see solid center of cross-section in Fig. 6) and a plurality of radial walls (walls between channels), the tube (200) having a proximal end (upper end), a distal end (lower end), and an outer wall (see Fig. 6, outer wall encircling channels); the solid core (solid center of cross-section in Fig. 6) extending from the proximal end to the distal end (see cross-section Fig. 6) of the tube (200); and the plurality of radial walls (walls between channels) extending from the proximal end to the distal end (see cross-section Fig. 6) of the tube (200), each adjacent pair of the plurality of radial walls (walls between channels) forming one of a plurality of passageways (212, 214, 216, and 218 in Fig. 6) bounded by the solid core (solid center) and the tube (outer edge of 200); wherein a thickness of the outer wall of the tube (200) and a thickness of each individual radial wall (walls between channels) of the plurality of radial walls are substantially the same first thickness ("substantially" introduces some variation, PP [0032] of the present specification provides guidelines but the limitation is still broad as “small amount” is not defined) and the solid core has a minimum diameter that is substantially larger than the first thickness (see annotated below).

    PNG
    media_image1.png
    428
    421
    media_image1.png
    Greyscale

With respect to claim 7, Cooper et al. further discloses wherein an outside diameter of the tube (200 in Figs. 6-7) is constant from the distal end to the proximal end (see Fig. 7).
With respect to claim 8, Cooper et al. further discloses wherein the first thickness is less at the proximal end than at the distal end (see Figs. 6-7) of the tube (200) causing each of the plurality of passageways (212, 214, 216, and 218) to be larger at the proximal end (passageways have wider openings 202, 204, 206, and 208) of the tube (200).
Regarding claim 9, Cooper et al. fails to explicitly disclose wherein the device is formed by injection molding. However, this is a product by process limitation, and the MPEP states that: “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see MPEP 2113). The claimed structure is anticipated by the Cooper et al. reference, therefore this claim is unpatentable and therefore anticipated.
Regarding claim 18, Cooper et al. further discloses a flange (210 in Fig. 7) extending outwardly from the proximal end of the tube (200).
With respect to claim 21, Cooper et al. further discloses a funnel assembly (flared upper end of tube 200 in Fig. 7) joined to the proximal end of the tube (200) of the instrument guide, the funnel assembly (flared upper end of 200) comprising a plurality of funnels, each funnel of the plurality of funnels corresponding to a corresponding one of the plurality of passageways (PP [0039]: "This view shows the guide channels 224, 228 being smoothly enlarged 204, 208 as the channels approaches the proximal end 210 of the instrument guide 200. The enlarged openings and tapered sections may help position instruments within the access port").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (WO 2011/00125 A1).
With respect to claim 14, Cooper et al. fails to disclose in the embodiment of Figs. 6-7 wherein the tube includes a plurality of insufflation gas channels formed on an outside surface of the tube, each of the plurality of insufflation gas channels extending from the distal end of the tube toward the proximal end and centered over a corresponding one of the plurality of radial walls.
	Cooper et al. also teaches, in an alternate embodiment seen in Figs. 8-9, a surgical guide (900) comprising a plurality of passageways (912, 914, 916, 918), a plurality of radial walls (walls between passageways in Fig. 8) and a plurality of insufflation gas channels (931, 933, 935, 937) formed on an outside surface of the tube (formed in surface of 900), each of the plurality of insufflation gas channels (931, 933, 935, 937) extending from the distal end of the tube toward the proximal end (see Fig. 9) and centered over a corresponding one of the plurality of radial walls (see Fig. 8).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Cooper et al. embodiment of Figs. 6-7 to incorporate the teachings of the Figs. 8-9 embodiment and include a plurality of insufflation gas channels formed on an outside surface of the tube, each of the plurality of insufflation gas channels extending from the distal end of the tube toward the proximal end and centered over a corresponding one of the plurality of radial walls. One of ordinary skill in the art would have been motivated to perform this modification in order to “[introduce] an insufflation fluid to the surgical site” (abstract).
Regarding claim 15, Cooper et al. further teaches wherein each of the plurality of passageways (912, 914, 916, 918 in Figs. 8-9) is shaped such that the thickness of the outer wall of the tube (900) remains substantially the same (the passageways have a uniform diameter through the length of the tube so the thickness of the outer wall would remain uniform) at the plurality of insufflation gas channels (931, 933, 935, 937).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Cooper et al. embodiment of Figs. 6-7 to incorporate the teachings of the Figs. 8-9 embodiment and include the limitations as stated above. One of ordinary skill in the art would have been motivated to perform this modification in order to “[introduce] an insufflation fluid to the surgical site” (abstract).
With respect to claim 17, Cooper et al. further teaches wherein each of the plurality of insufflation gas channels (931, 933, 935, 937 in Figs. 8-9) extends toward but does not reach the proximal end of the tube (900) of the instrument guide (see in Fig. 9 how 935, for example, stops approximately level with 806).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Cooper et al. embodiment of Figs. 6-7 to incorporate the teachings of the Figs. 8-9 embodiment and include the limitations as stated above. One of ordinary skill in the art would have been motivated to perform this modification in order to “[introduce] an insufflation fluid to the surgical site” (abstract).
With respect to claim 19, Cooper et al. further discloses a cannula (100 in Fig. 7) including a proximal portion (upper end of 100), the cannula (100) having a lumen (see Fig. 7) extending from the proximal portion of the cannula (100); and the instrument guide (200) removably inserted into the proximal portion of the cannula (PP [0036]: "The cannula is inserted into the incision and then the instrument guide 200 is inserted into the cannula") and extending through the cannula (100) to a distal end of the lumen (see Fig. 7).
	However, the embodiment of Figs. 6-7 fails to disclose wherein the proximal portion of the cannula includes an insufflation port.
	In the alternate embodiment of Figs. 8-9, Cooper et al. teaches a cannula (800 in Fig. 9) including a proximal portion having an insufflation port (806).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Cooper et al. embodiment of Figs. 6-7 to incorporate the teachings of the Figs. 8-9 embodiment and include a cannula including a proximal portion having an insufflation port. One of ordinary skill in the art would have been motivated to perform this modification in order to “[introduce] an insufflation fluid to the surgical site” (abstract).
Regarding claim 20, Cooper et al. further teaches wherein the tube (900 in Figs. 8-9) includes a plurality of insufflation gas channels (931, 933, 935, 937) adjacent an interior surface of the lumen (see Fig. 8, “adjacent” is broad) to form a passage for insufflation gas (PP [0044]: "the embodiment of the instrument guide 900 shown includes at least one insufflation channel 931, 933, 935, 937").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Cooper et al. embodiment of Figs. 6-7 to incorporate the teachings of the Figs. 8-9 embodiment and include the limitations as stated above. One of ordinary skill in the art would have been motivated to perform this modification in order to “[introduce] an insufflation fluid to the surgical site” (abstract).
Allowable Subject Matter
Claims 2-6, 10-13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	The subject matter of the dependent claims 2-6, 10-13, and 16 filed on 6/16/2022 could either not be found or was not suggested in the prior art of record.
With respect to claims 2-4, 6, and 10, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of a first instrument guideway, in combination with the other limitations of the independent claim.
	The closest prior art is Cooper et al., which discloses all of the limitations as shown above in the earlier 35 U.S.C. 102(a)(1) and 103 rejections.
	However, Cooper et al. fails to disclose a first instrument guideway. Furthermore, the prior art of record does not suggest any motivation to modify the Cooper et al. disclosure to arrive at these features.
With respect to claims 11-13 and 16, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the insufflation gas channel flares outward at the distal end of the tube.
	The closest prior art is Cooper et al., which discloses all of the limitations as shown above in the earlier 35 U.S.C. 102(a)(1) and 103 rejections.
	However, Cooper et al. fails to disclose a first instrument guideway. Furthermore, the prior art of record does not suggest any motivation to modify the Cooper et al. disclosure to arrive at these features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771  
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771